Citation Nr: 0110956	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  98-16 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from September 1977 to 
September 1997.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which granted service 
connection and assigned an initial 30 percent rating for 
PTSD.  The veteran appeals for the assignment of a higher 
rating. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this claim has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
depression, irritability, isolation, recurrent distressing 
recollections of combat experiences, some inability to recall 
distressing events, occasional panic or anxiety attacks, 
difficulty sleeping, problems with concentration, and a score 
of between 51 to 60 on the Global Assessment of Functioning 
scale, but his PTSD is not manifested by suicidal ideation; 
obsessional rituals; illogical, obscure, or irrelevant 
speech; spatial disorientation; neglect of personal hygiene; 
or inability to establish effective relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for PTSD, 
but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. 
§§ 4.125, 4.130, Diagnostic Code 9411 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision issued in May 1998, the veteran was 
granted service connection for PTSD, and a 30 percent 
evaluation was assigned, effective April 21, 1997.  The 
veteran contends that he is entitled to an initial evaluation 
in excess of 30 percent.  In this regard, the Board notes 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

The Board notes that, during the pendency of this claim, 
there has been a significant change in the applicable 
statutory law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO has met 
its duty to assist the appellant in the development of these 
claims under the VCAA, including through the description of 
the criteria for disability evaluations for PTSD included in 
the rating decision and in the statement of the case, and in 
the description of the application of the facts and evidence 
in this case as applied to the criteria. 

The veteran's service medical records have been obtained and 
associated with the claims file.  The RO has obtained all of 
the clinical records identified by the veteran in his April 
1997 and November 1997 applications for benefits.  VA 
examination was conducted in April 1998, shortly after the 
veteran submitted the requested statement regarding his 
stressors in January 1998.  The report of that VA examination 
is associated with the file.  

The veteran's representative argues that the veteran's PTSD 
warrants a 50 percent rating.  He asserts that the case 
should be remanded to obtain additional treatment records, to 
include VA treatment by a "Dr. D." and by a "Dr. T.", Vet 
Center records, and records underlying a 1998 Social Security 
Administration (SSA) disability determination.  The 
representative contends that the additional medical evidence 
would support a 50 percent rating.  However, the report of 
the April 1998 VA examination reflects that the examiner 
commented on review of the veteran's treatment by Dr. D. and 
by Dr. T.  The Board is cognizant of the veteran's ongoing 
group sessions at a Vet Center.  It is also pertinent to note 
that the veteran does not assert that his PTSD has increased 
in severity since his VA examination.  Rather, in his October 
1998 substantive appeal, the most recent statement he has 
submitted, the veteran asserted that he "still" experienced 
difficulties, and referenced the same symptoms noted during 
the April 1998 VA examination, including isolation, 
irritability, and distrust.  Moreover, as explained below, 
the instant Board decision finds that the veteran's PTSD 
warrants the initial assignment of a 50 percent rating as 
contended on appeal.  Under these circumstances, the Board is 
satisfied that all relevant facts necessary to an equitable 
disposition of this appeal, including as necessary to satisfy 
the duty to assist under the VCAA, have been properly and 
sufficiently developed, and a remand to obtain additional 
treatment records is not warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

On VA examination conducted in April 1998, the veteran 
provided a history of involvement in combat as part of long-
range reconnaissance patrol missions.  He reported having 
nightmares and flashbacks after he returned from Vietnam.  
The veteran gave a history of drinking heavily for many years 
following service separation.  He reported retiring from his 
job in March 1997 and having hip surgery in May 1997.  He 
indicated that he subsequently had increasing depression, 
irritability, increasing intrusive thoughts of Vietnam, and 
difficulty sleeping.  He sought medical treatment beginning 
in September 1997, and medications prescribed at that time 
included Zoloft and Ativan.  The veteran said that he stayed 
in touch with his children and his mother, but he also 
indicated that he did not visit or associate with other 
people.  Additional history included inability to recall 
certain dates and parts of his experiences, problems with 
concentration, and avoiding movies about the uncommon.  The 
examiner observed that the veteran's mood was anxious, and 
his affect was somewhat blunted; the veteran indicated that 
his mood was "average."  There was no evidence of a thought 
disorder, hallucinations or delusional ideas.  The veteran 
denied any ideas about suicide at the present time.  He 
reported that his lady friend told him he had an anxiety 
attack a few days ago, but he did not recall the event.  The 
examiner diagnosed PTSD, delayed, and assigned a Global 
Assessment of Functioning (GAF) scale score of 51 to 60.

The GAF scale reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  American Psychiatric Association, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
[hereinafter DSM-IV].  That standard is applicable for VA 
purposes in evaluation of psychiatric disability under 38 
C.F.R. §§ 4.125, 4.130.  A GAF of 51 to 60 indicates 
"moderate symptoms . . . OR moderate difficulty in social, 
occupational, or school functioning . . .".  A GAF score of 
61 to 70 denotes "some mild symptoms . . . OR some difficulty 
in social, occupational, or school functioning . . . but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  DSM-IV.

The RO granted service connection and assigned a 30 percent 
rating for the veteran's PTSD under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 
30 percent rating is warranted for PTSD where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, or persistent danger of hurting self or 
others.  38 C.F.R. § 4.130.

After reviewing all of the relevant evidence in the claims 
file, the Board finds that the veteran's PTSD symptoms more 
nearly approximate the criteria for a 50 percent rating.  The 
April 1998 VA examination report shows that, in addition to 
nightmares, depression, irritability, anger, poor 
concentration and sleep disturbance,  the veteran has had 
occasional panic or anxiety attacks, tends to isolate 
himself, and has few relationships, although he did have 
stable relationships with several family members, his lady 
friend, and primary care providers.  He is taking 
psychotropic medication on a daily basis for control of his 
PTSD symptoms.  It is apparent that the veteran's symptoms 
are recurrent and are productive of moderate social and 
industrial impairment.  The GAF score of 51-60 is consistent 
with such a degree of functional impairment.  See 38 C.F.R. § 
4.130; DSM IV at 47; see also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  The Board finds that, as the veteran meets 
at least half of the criteria for the assignment of a 50 
percent rating for his PTSD, the initial assignment of a 50 
percent rating is warranted.  38 C.F.R. §§ 4.7, 4.130, DC 
9411.

As to whether a rating in excess of 50 percent is warranted, 
the Board notes that, under DC 9411, a 70 percent evaluation 
is warranted where there are such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; or, inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.  

While there is some evidence that the veteran has some 
irritability, impaired judgment and difficulty in adapting to 
stressful circumstances, the Board finds that the veteran's 
PTSD symptoms more nearly approximate the criteria for a 50 
percent evaluation under DC 9411.  There is no evidence that 
the veteran has suicidal ideation, obsessional rituals, or 
spatial disorientation.  The evidence specifically 
establishes that the veteran's speech is logical and 
relevant, and that, although he has had panic or anxiety 
attacks, these are occasional at most, and do not prevent the 
veteran from accomplishing activities of daily living or 
other goals.  The evidence also establishes that the 
veteran's appearance and hygiene were normal, and that he has 
effective relationships with his medical care providers and 
family members.  The evidence does not show that the 
veteran's symptoms, which include, depression, nightmares and 
sleep impairment, are of such severity to warrant a 70 
percent rating.  Thus, the evidence, by a clear 
preponderance, is against a finding that the veteran meets or 
approximates the criteria for a rating in excess of 50 
percent for PTSD.

Based on the foregoing, the Board concludes that the 
veteran's PTSD is manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an initial evaluation of 50 percent, but no more, under DC 
9411.  The evidence is not in equipoise to warrant an 
evaluation in excess of 50 percent, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.

Although the Board, in the first instance, may not assign an 
extra-schedular rating, it is noted that this case does not 
involve an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards; 
thus, referral of the case to appropriate VA officials, for 
consideration of an extra-schedular rating, is not warranted.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  There have been no  hospitalizations for this 
condition, and there is no evidence of marked interference 
with employment in recent years due solely to PTSD, beyond 
the industrial impairment acknowledged by the schedular 
rating.
 

ORDER

An increased initial evaluation for PTSD of 50 percent, but 
no more, is granted, subject to laws and regulations 
governing awards of VA monetary benefits.




		
R. F. WILLIAMS
Member, Board of Veterans' Appeal
		



 

